Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on November 29, 2021
Claims 1 – 14 are pending.
Claims 1, 2, 13, and 14 are currently amended.

Claims 1 – 14 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 – 14 under 35 U.S.C § 102 and 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claims 1, 13, and 14, Applicant argued in substance that (1) the newly added limitations: “under a predetermined processing condition,” and “calculate a threshold value based on a second standard deviation, which is calculated from previous device data for the designated step that 

Examiner fully considered the argument but this argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1 ), as recited below in this Office Action, reference Maruyama teaches: in paragraph [0067] when executing under a predetermined processing condition; and in paragraphs [0130], [0050], and [0076] that further configured to calculate a threshold value based on a second standard deviation, which is calculated from previous device data for the designated step that has been collected while executing the process recipe at a previous time under the predetermined processing condition. Therefore, the newly added limitations are taught by reference Maruyama.

Applicant's arguments for other claims, which depend on the argued patentability of
claims 1, 13, and 14, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW REJECTIONS DUE TO AMENDMENT: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 7, & 9 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. 2009/0276076), in view of Maruyama (US Pub. 2020/0333777).



Regarding claim 1, Takahashi teaches: 
a substrate processing apparatus comprising (Fig 1, module 11; para [0049]): 
a main controller configured to, when executing under a predetermined processing condition a process recipe including a specific step of executing a sub-recipe, control a process controller to execute the sub-recipe a predetermined number of times to perform a predetermined process to a substrate (Fig 3, module 1105; para [0068]; see also paras [0005] & [0069]); and 
a device management controller configured to collect device data during an execution of the process recipe and store the device data in a storage part, wherein the device management controller is further configured to (Fig 3, modules 1106 & 1201; paras [0068] & [0062]): 
search the storage part  (Fig 5; para [0122]): 
acquire [[the]] device data [[in]] for a designated step among respective steps constituting the sub-recipe, which has been collected during the executing the sub-recipe for [[a]] the predetermined number of times  (Fig 5, steps s505 & s506, paras [0122] & [0130] & [0005] & [0069]): 
calculate a first standard deviation of the device data for the designated step acquired for the number of times of execution (paras [0067] & [0070]): 
compare the calculated first standard deviation with [[a]] the threshold value and generate an alarm when the calculated first standard deviation exceeds the threshold value (paras  [0070] & [0114]),

Takahashi teaches specifically (red boxes and underlines are added by Examiner for emphasis):


    PNG
    media_image1.png
    609
    887
    media_image1.png
    Greyscale


[0049] The manufacturing apparatus 11 is an apparatus for performing a preset process on a target substrate, e.g., a semiconductor wafer and the like. The manufacturing apparatus 11 performs various processes such as a film forming process, an etching process, a thermal oxidation process, and the like on the target substrate. The manufacturing apparatus 11 is, for example, a batch type vertical heat treatment apparatus disclosed in the above-stated Patent Document 2 or Patent Document 3. An example of the manufacturing apparatus 11 is illustrated in FIG. 2. The manufacturing apparatus 11 is an apparatus having, as a loading chamber, a so-called load lock chamber structure capable of being air tightly sealed against other chambers while allowing a supply or a vacuum exhaust of an N.sub.2gas as a 


    PNG
    media_image2.png
    834
    644
    media_image2.png
    Greyscale


[0068] The instruction receiving unit 1205 receives instructions. Though the instructions are typically received from the client device 13, they can also be received from a keyboard, a mouse or the like connected with the server device 12. The instruction received by the instruction receiving unit 1205 is, e.g., an output instruction of the measurement information stored in the measurement information storage unit 1201. The output instruction is, e.g., an output instruction of measurement information corresponding to a desired step among the steps constituting the recipe. Further, the output instruction includes, for example, an instruction for designating a sub-recipe executed at one or more desired number of times among the sub-recipes executed plural number of times in the recipe. .left brkt-top. One or more desired number of times. right brkt-bot. can be one specific number of time such as a first designating the sub-recipe is an instruction including a sub-recipe identifier corresponding to the designated sub-recipe. The output instruction may include, e.g., a recipe identifier, which is information for designating a recipe in order to output the measurement information including the values measured, for example, while executing the desired recipe. The output instruction may further include information, e.g., a manufacturing apparatus identifier for designating at least one of the plural manufacturing apparatuses 11 in order to output the measurement information of a specific manufacturing apparatus among the plural manufacturing apparatuses 11. Furthermore, the output instruction may include information for designating how to The output instruction may be, for example, an instruction to output the measurement information in a desired data type or an instruction to output the measurement information in a chart, or it may be an instruction to output a result of a specific analysis or process, e.g., a multivariate analysis or a statistical analysis, by using the measurement information. Further, it may be an instruction to perform a fault detection, a fault analysis or the like by using the measurement information. Further, the output instruction may include information on a kind of an output chart such as an SPC chart, a correlation chart, an MD chart or the like. Further, the output instruction may include information for designating a data type, e.g., the temperature, the gas flow rate, the pressure or the like, of the measurement information which is outputted in a chart. In addition, the output instruction may include information on the property of a dot or a line constituting the chart. The property information contains colors and types (shapes) of a dot, colors and types of a line, and the like. The instruction receiving unit 1205 is made up of, for example, a wireless or wired receiving means. An input means for inputting the instructions can be implemented in various ways, and, for example, it can be a ten key, a keyboard, a mouse, a menu screen or the like. The instruction receiving unit 1205 may be implemented by a device driver of the 


[0062] The measuring unit 1106 measures the temperature, the gas flow rate or the pressure within the manufacturing apparatus 11 or the power of the manufacturing apparatus 11, and obtains raw information which becomes a basis of measurement information to be charted. The raw information is information such as a measurement temperature or the like. The measuring unit 1106 performs the measurement, e.g., at a regular or irregular predetermined time interval. The raw information includes measurement values which are obtained by measurement. Further, the raw information typically includes time information indicating measurement time. The time information is obtained from, e.g., the time measuring unit 1104. It is desirable that the raw information includes: a step identifier for identifying a step executed when the measuring unit 1106 measures the temperature or the like; measurement values which are the measured values; and time information indicating the measurement times. Further, if the sub-recipe is being executed as a step under execution during measurement, the raw information includes a sub-recipe identifier for identifying the sub-recipe under execution. Furthermore, it is desirable that the raw information includes a sub-recipe step identifier foridentifying a sub-recipe step under execution within a sub-recipe under execution. Furthermore, the recipe identifier, the step identifier, the sub-recipe identifier, the sub-recipe step identifier or the like is acquired from, e.g., the recipe storage unit 1102. It may be possible that the raw information includes a recipe identifier for the recipe under execution. Further, it may be possible that the raw information includes a manufacturing apparatus identifier of the manufacturing apparatus 11 performing a recipe. This manufacturing apparatus identifier is obtained from, e.g., the manufacturing apparatus identifier storage unit 1103. Further, the raw information may include information for identifying a measurement 

    PNG
    media_image3.png
    806
    601
    media_image3.png
    Greyscale



[0122] Hereinafter, a process of acquiring the measurement information at the m.sup.th execution of the sub-recipe as illustrated in step S506 in the flowchart of FIG. 5 will be explained with reference to if the m.sup.thtime of execution is a fifth time among plural number of times of execution instructed by the output instruction, s becomes 5. Further, in this case, for a simple explanation, it is assumed that the output instruction includes the manufacturing apparatus identifier and the recipe identifier, and the measurement information is searched from the measurement information, which contains the same manufacturing apparatus identifier and recipe identifier as those contained in the output instruction, among the measurement information stored in the measurement information storage unit 1201.
[0130] (Step S608) The measurement information acquisition unit 1203 additionally accumulates the measurement information acquired in step S607 in a non-illustrated memory or the like. Further, when accumulating the measurement information in the memory or the like, it may be possible to add a value s of the m.sup.th time of execution to the measurement information. Thus, it is possible to determine the measurement information is measured at which time of execution of a desired sub-recipe
by outputting the value s. In the event, the measurement information accumulated in the memory becomes the measurement information acquired by the measurement information acquisition unit 1203 when the sub-recipe executed plural number of times is executed at the m.sup.th time.

[0067] The measurement information accumulation unit 1204 accumulates, in the measurement information storage unit 1201, measurement information according to the plurality of raw information received by the raw information receiving unit 1202. The measurement information may be information acquired by performing a preset calculation on the plurality of raw information, which are received by the raw information receiving unit 1202, by the measurement information acquisition unit 1203 or it the preset calculation refers to a calculation performed at a preset time interval to acquire, for example, a mean value, a maximum value, a minimum value, a normalized value, a standard deviation or a median value of a multiplicity of values of the plurality of raw information. Further, in case that the plurality of measurement information acquired by the measurement information acquisition unit 1203 is stored in the measurement information storage unit 1201, the accumulation process performed by the measurement information accumulation unit 1204 becomes to have the same meaning as an NOP (No Operation). Typically, the measurement information accumulation unit 1204 can be implemented by an MPU and a memory, or the like. Typically, the process sequence of the measurement information accumulation unit 1204 is implemented by software, which is stored in a storage medium such as a ROM or the like. Here, hardware (a dedicated circuit) may be also possible for the implementation.


[0070] The output information composing unit 1206 composes output information by using the measurement information acquired by the measurement information acquisition unit 1203. Further, if the instruction receiving unit 1205 receives an output instruction for designating the sub-recipe executed at two or more desired number of times (e.g., at both of the first time and fifth time, and the like) among the sub-recipe executed plural times in the recipe and the measurement information acquisition unit 1203 acquires the measurement information corresponding to the sub-recipe executed at two or more different number of times according to the output instruction, it may be possible that the output information composing unit 1206 composes output information resulted from a predetermined calculation performed on the measurement information having the same time elapsed from a predetermined start point in each sub-recipe among the measurement information corresponding to the sub-recipe executed at the two or more different number of times and acquired by the measurement information acquisition unit 1203. The preset calculation refers to a calculation performed to acquire, for example, a mean value, a maximum value, a minimum value, a standard deviation or a difference between the maximum value and the minimum value. In this way, it is possible to output a chart or the like, for example, showing a result of the calculation of the mean value of the measurement values acquired when executing the sub-recipe at the other two or more number of times. For example, the output information composing unit 1206 composes the output information in a preset type or in a type indicated by the instruction received by the instruction receiving unit 1205, more particularly, in a text type, in an XML type, in a database type or the like. Further, the output information composing unit 1206 composes a chart as the output information by using the measurement information acquired by the measurement information acquisition unit 1203. Here, it is desirable that the output information composing unit 1206 composes the output information by visually distinguishing different kinds of the measurement information or the measurement information of different kinds of the manufacturing apparatuses. For example, the output information composing unit 1206 composes and outputs the output information according to the output instruction accumulated in the output instruction accumulation unit 1208. Further, it may be possible to perform a preset calculation by using the acquired measurement information and then compose the output information based on a result of the calculation. The preset calculation refers to a calculation performed at a preset time interval to acquire, for example, a mean value, an accumulated value along a time axis, a maximum value, a minimum value, a normalized value, a standard deviation or a median value of plural values of a plurality of measurement information. Further, the measurement information accumulation unit 1204 may perform such a preset calculation on a plurality of raw information when the plurality of raw information received by the raw information receiving unit 1202 are accumulated .Further, the output information composing unit 1206 may compose the output information by using a determination result of the fault detection unit 1210 to be described later. For example, the output information composing fault is visually distinguished from normal measurement information. Here, the output information maybe, for example, list information containing a name of the measuring unit and time related to the measurement information having the fault. For example, the name of the measurement unit is acquired according to information for identifying a measurement location measured by the measurement unit 1106, which is included in the measurement information. In addition, the output information may be, for example, the list information or information of the chart made up of them measurement information. The output information is, for example, information notifying normality or fault. The output information is, e.g., sound information (a buzzer or the like) notifying either normality or fault. Further, the output information composing unit 1206 may perform a process of composing a chart showing ranges of abnormal values and normal values for fault detection. In such case, though the fault detection unit 1210 is supposed to read measurement information coincident with the output instruction, there is no restriction upon whether it performs a fault detecting process or not. When more than one manufacturing apparatus identifier is contained in the output instruction, the output information composing unit 1206 desirably composes a chart in which measurement information of the different manufacturing apparatus identifiers are visually distinguished from each other. Furthermore, when more than one recipe identifier is contained in the output instruction, the output information composing unit 1206 desirably composes a chart in which measurement information of the different recipe identifiers are visually distinguished from each other. Here, when the output instruction contains more than one manufacturing apparatus identifier, the chart allowing the visual distinction between the measurement information of the different manufacturing apparatus identifiers is a chart in which the measurement information of the different manufacturing apparatus identifiers is outputted in different 
description thereof will be omitted. Further, since a method of composing an SPC chart, a correlation chart and an MD chart when a plurality of measurement information having values and time information is given is well-known, a detailed description thereof will be omitted. Here, the two kinds of measurement information also include information containing two kinds of measurement values (for example, the temperature and the gas flow rate) within single measurement information. Further, the three or more kinds of measurement information also include information containing three or more kinds of measurement values (for example, the temperature, the gas flow rate and the pressure) within single measurement information. Typically, the output information composing unit 1206 can be implemented by an MPU, a memory, or the like. The process sequence of the output information composing unit 1206 is typically realized by software, which is stored in a storage medium such as aROM. However, it is also possible to use hardware (a dedicated circuit) for the realization. contains more than one recipe identifier, the chart allowing the visual distinction between the measurement information of the different recipe identifiers is a chart in which the measurement information of the different recipe identifiers is outputted in different types (shapes such as a rectangle eand a circle, colors and sizes) of dots, a chart in which the measurement information of the different recipe identifiers is connected by different types of lines (a solid line, a dashed line, and so forth), or the like. Meanwhile, when the output instruction contains only one recipe identifier, the chart allowing the visual distinction between the measurement information of the different recipe identifiers implies a chart a statistical process management and a chart for performing fault detection by monitoring the single variable. On the SPC chart, it is desirable that a maximum value and a minimum value (management values) of a target object to be monitored are preset, and when a monitored value falls beyond the range of such management values, the fault detection unit 1210 detects a fault and the detected fault is visually displayed. The maximum value is stored in, e.g., the condition information storage unit 1209 to be described later in advance. Furthermore, when the output instruction contains more than one manufacturing apparatus identifier, the output information composing unit 1206 may compose, from a plurality of measurement information having any one of the more than one manufacturing apparatus identifier, a correlation chart which is a chart capable of visually distinguishing the measurement information of the different manufacturing apparatus identifiers and showing a correlation between two kinds of measurement information. The correlation chart is a chart for monitoring a correlation between two variables, and a chart capable of detecting the fault from the two variables. Furthermore, when the output instruction contains more than one recipe identifier, the output information composing unit 1206 may compose an MD (Mahalanobis Distance) chart which is a chart capable of visually distinguishing the measurement information of the different recipe identifier sand showing a correlation between three or more kinds of measurement information. The chart composition is a process of acquiring a chart by, for example, connecting a plurality of measurement information by a line along a time axis. Since a method of composing a chart when a plurality of measurement information having 

[0114] (Step S510) The output information composing unit 1206 composes output information such as a chart according to the output instruction received by using the measurement information obtained instep S503. At this time, a preset calculation may be performed on the measurement information. In particular, if the measurement information acquisition unit 1203 acquires the measurement information measured at the two or more different number of times among the sub-recipe executed plural number of times, it may be possible that the output information composing unit 1206 performs the preset calculation on measurement information having the same time elapsed from a predetermined start point in each sub-recipe among the measurement information corresponding to the sub-recipe at the two or more different number of times which is acquired by the measurement information acquisition unit 1203, and composes output information according to the calculation result. Further, since a method of composing new measurement information by matching two or more measurement information along the output information according to the result of the fault detection process .right brkt-bot. may be output information specifying the abnormality or normality of the measurement information, a chart specifying threshold values of the abnormality and normality, or the like.

but Takahashi does not explicitly disclose wherein:
under a predetermined processing condition; 
calculate a threshold value based on a second standard deviation, which is calculated from previous device data for the designated step that has been collected while executing the process recipe at a previous time under the predetermined processing condition. 





However, Maruyama teaches: 
under a predetermined processing condition (Maruyama: para [0067]); 
calculate a threshold value based on a second standard deviation, which is calculated from previous device data for the designated step that has been collected while executing the process recipe at a previous time under the predetermined processing condition (Maruyama: paras [0130],  [0050] & [0076], ; see also paras [0053], [0071] & [0088]). 

Maruyama specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0067] In the present embodiment, the sensor acquires a numerical value, that is, an observation value indicating the operating state of the step at predetermined timing of the step executed in the semiconductor manufacturing apparatus 4. For example, when the step is a step executed with the inside of the processing chamber maintained at predetermined atmospheric pressure, the sensor acquires the observation value of the atmospheric pressure in the processing chamber at the time when predetermined time has passed from the start of the process.

[0130] As described above, the abnormality detection apparatus 1 according to the present embodiment eliminates noise and observation errors appearing in the observation values and the summary value, to estimate the state reflecting the trend of the state of the monitoring target

apparatus more accurately and calculate the predictive value. In addition, the abnormality detection apparatus 1 sets the range of values that the summary value is expected to have, that is, thresholds ,when the semiconductor manufacturing apparatus 4 normally operates, based on the predictive value. 1 to dynamically reset the threshold to be compared with the newly acquired summary value based on the past trend. This structure enables the abnormality detection apparatus 1 according to the embodiment to dynamically change the thresholds and detect abnormality with accuracy, even in the case of using the value having characteristics causing difficulty in fixedly setting the thresholds for abnormality detection.

[0050] An abnormality detection apparatus according to the first embodiment applies statistical modeling to the summary values, such as a mean value of the observation values, to estimate a state acquired by removing a system noise and an observation noise from the summary value of the observation values. In addition, the abnormality detection apparatus generates a value predicted as a summary value at the point in time (next period) at which the observation value is acquired next, that is, a predictive value based on the estimated state. When a summary value is generated from the next observation value, the abnormality detection apparatus generates the predictive value of the second next period based on the summary value. As described above, the abnormality detection apparatus according to the embodiment applies a method of statistical modeling, to estimate the true state of the monitoring target apparatus whenever a new summary value is generated, and generate a predictive  value estimated as a value that the summary value has at the next point in time. In addition, the apparatus sets the threshold used for abnormality detection based on the predictive value generated at each point in time. For this reason, even in the case of using parameters with which abnormality detection is difficult when the fixed value is used as the threshold, the abnormality detection apparatus is capable of detecting abnormality with high accuracy. In addition, because the abnormality detection apparatus generates the predictive values again from the respective new summary values successively generated to automatically update the threshold for abnormality detection abnormality detection, the 

[0076] By contrast, the second predictive value generator 205 generates a predictive value from the summary value using a prediction method using Markov Chain Monte Carlo Method (MCMC). The prediction method using MCMC is a method of generating the predictive value again based on the whole past data (or the whole data for a predetermined past period) including new data, when newdata is input. For this reason, the prediction method using MCMC is capable of achieving more accurate estimation, and is suitable for non-normally distributed observation data, although the process is slower than the prediction method using filtering.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi and incorporate the teachings of Maruyama for executing under a predetermined processing condition and calculating the threshold value based on a second standard deviation. The one of ordinary skill in the art would have been motivated to do so to in order to determine an optimum threshold for each of the steps and recipes, thereby ensuring that the alarm detection is more accurate, even in the case where substrate processing characteristics cause difficulty in fixedly setting the threshold (Maruyama: para [0117] & [0130]).


	Regarding claim 2, modified Takahashi teaches all the limitations of claim 1. 
	Modified Takahashi further teaches, and Maruyama also teaches:
 the threshold value is a value obtained by multiplying [[a]] the second standard deviation, which is calculated from a number of times that a previous process recipe executed in a past under the same processing condition as the process recipe was executed and the first standard deviation calculated each time the previous process recipe is executed, by a constant (Maruyama: paras [0130],  [0050] & [0076], ; see also paras [0053], [0071] & [0088]).

Regarding claim 3, modified Takahashi teaches all the limitations of claim 1. 
Modified Takahashi further teaches, and Takahashi also teaches wherein: 
the device management controller is configured to individually calculate a standard deviation in the respective steps constituting the sub-recipe (Takahashi: Fig 13, paras [0173] & [0070]).

Takahashi teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image4.png
    364
    821
    media_image4.png
    Greyscale


[0173] FIG. 13 shows an acquired information management table for managing measurement information acquired by the measurement information acquisition unit 1203. The acquired information management table includes .left brkt-top. manufacturing apparatus identifier .right brkt-bot., .left brkt-top. recipe identifier.right brkt-bot., step identifier.right brkt-bot., .left brkt-top.sub-recipe identifier.rightbrkt-bot., .left brkt-top.sub-recipe step identifier.right brkt-bot., .left brkt-top.mean value (gas flowrate).right brkt-bot. and .left brkt-top.time information.right brkt-bot.. .left brkt-left brkt-top.mean value (gas flow rate).right brkt-bot. and .left brkt-top.timeinformation.right brkt-bot. are the same as those illustrated in FIG. 10.


Regarding claim 4, modified Takahashi teaches all the limitations of claim 1. 
Modified Takahashi further teaches, and Takahashi and Maruyama also teach wherein: 
the device management controller includes a calculator that calculates statistics data of the device data (Takahashi: para [0070]; Maruyama: para [0064]), and 
is configured to store each of the statistics data of the device data of respective steps including the specific step in the storage part during the execution of the process recipe (Takahashi :para [0070]; Maruyama: para [0100]).


Regarding claim 5, modified Takahashi teaches all the limitations of claim 1. 
Modified Takahashi further teaches, and Takahashi and Maruyama also teach wherein: 
the device management controller includes a calculator that calculates statistics data of the device data (Takahashi: paras [0068] & [0070] ]; Maruyama: para [0064]), and 
is configured to store each of the statistics data of the de' ice data of the designated step in the storage part during an execution of the sub-recipe (Takahashi: paras [0068] & [0070]; Maruyama: para [0100]).

Regarding claim 6, modified Takahashi teaches all the limitations of claim 4. 

the calculator is configured to calculate a standard deviation value of at least one statistics data of the acquired device data (Takahashi: paras [0068] & [0070]; Maruyama: para [0100]).

Regarding claim 7, modified Takahashi teaches all the limitations of claim 1. 
Modified Takahashi further teaches, and Takahashi and Maruyama also teach wherein: 
the sub-recipe includes at least a first step and a second step ( Takahashi: para [0068]; see also paras [0005] & [0069]; Maruyama: para [0100]), wherein 
the main controller outputs the device data to the device management controller while executing at least the first step and the second step plural times (paras [0122] [0130]), and wherein
 the device management controller is configured to store each of the device data in the first step and the second step in the storage part (Takahashi: paras [0068] & [0062]; Maruyama: para [0100]). 

Regarding claim 9, modified Takahashi teaches all the limitations of claim 1. 
Modified Takahashi further teaches, and Takahashi and Maruyama also teach wherein: 
the device management controller is configured to further include: an acquisition part that acquires statistics data of the device data for a number of times that the designated step is executed (Takahashi: paras [0068] & [0070]; Maruyama: para [0100]); and 
a comparator that compares the first standard deviation with the threshold value (Takahashi: paras ([0068] & [0070]; Maruyama: para [0100]).

Regarding claim 10, modified Takahashi teaches all the limitations of claim 9. 

 an abnormality analysis support part configured to support analysis of an abnormality that has occurred in the substrate processing apparatus (Takahashi: paras [0070] & [0114]; see also para [0075]; Maruyama: para [0100]),
 wherein the comparator notifies the abnormality analysis support part of the abnormality if the first standard deviation exceeds the threshold value (Takahashi: paras [0070] & [0114]; see also para [0075]; Maruyama: para [0100]), and 
wherein the abnormality analysis support part is configured to display a failure information screen for analyzing a factor of the abnormality on an operation screen (Takahashi: paras [0070] & [0114]; see also para [0075]; Maruyama: para [0100]).

Regarding claim 11, modified Takahashi teaches all the limitations of claim 10. 
Modified Takahashi further teaches, and Takahashi also teaches wherein: 
the abnormality analysis support part is configured to display, on the operation screen (Takahashi: paras  [0070] & [0114]):
 the first standard deviation in a process recipe in which the abnormality has occurred (Takahashi: paras  [0068],  [0070] & [0114]); and 
the first standard deviation in a process recipe that has been executed up to the process recipe in which the abnormality has occurred (Takahashi : paras  [0068],  [0070] & [0114]).

Regarding claim 12, modified Takahashi teaches all the limitations of claim 1. 
Modified Takahashi further teaches, and Takahashi also teaches wherein: 
the device management controller is confgured to generate the alarm and to control the main controller not to execute a process recipe scheduled to be executed next (Takahashi:[0070] & [0114]).

Regarding claims 13 and 14, modified Takahashi teaches the substrate processing apparatus. Therefore, modified Takahashi teaches the method and non-transitory computer-readable recording medium for the substrate processing apparatus.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. 2009/0276076), in view of Maruyama (US Pub. 2020/0333777), and in further view of Morita (US Pub. 2015/0368794).

Regarding claim 8, modified Takahashi teaches all the limitations of claim 7, 
but modified Takahashi does not explicitly disclose wherein:
the first step is a step of supplying a precursor gas to a process chamber, 
wherein the second step is a step of supplying a reaction gas to the process chamber and wherein the sub-recipe further includes a third step of purging the precursor gas or a fourth step of purging the reaction gas.

However, Morita teaches: 
the first step is a step of supplying a precursor gas to a process chamber (Morita: para [0062] & [0063]), 
wherein the second step is a step of supplying a reaction gas to the process chamber (Morita: para [0074]) and 
wherein the sub-recipe further includes a third step of purging the precursor gas or a fourth step of purging the reaction gas (Morita: paras [0152] – [0153] ).

Morita teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0062] Moreover, a process gas controlled at a predetermined flow rate is supplied by a gas supply mechanism (not illustrated). In the course of the process gas flowing through the process chamber 29,the process gas makes contact with the surfaces of the wafers 18, whereby a predetermined process is performed on the surfaces of the wafers 18. In addition, the reacted process gas is exhausted from the process chamber 29 by the gas exhaust mechanism.

[0063] If a predetermined process time is elapsed, an inert gas is supplied from an inert gas supply source (not illustrated) into the process chamber 29 by the gas supply mechanism. The process chamber 29 is substituted with the inert gas and the internal pressure of the process chamber 29 is returned to an atmospheric pressure (post-purge step). Then, the boat 26 is moved down by the boat elevator 32 with the seal cap 34 interposed there between.
.

[0074] The concentration detector 252 is configured to detect a concentration of a reaction gas generated during gas cleaning. The process system controller 212 is configured to acquire a signal detected by the concentration detector 252 and to perform cleaning completion determination based on a behavior of a gas concentration obtained from the acquired signal. In this regard, the concentration detector 252 is a concentration detector capable of detecting a predetermined gas from an exhaust gas using, e.g., a Non-Dispersive Infrared (NDIR) spectrometer or a Fourier Transform Infrared (FTIR) 


[0152] FIG. 13 is a time series graph illustrating a detection signal which is preset to detect cleaning completion and which is detected by the concentration detector 252. Numerical values existing on the waveform indicate the execution frequency of the cleaning process and substantially indicate the execution frequency of the sub recipe. That is to say, in the present embodiment, there is illustrated an example in which the sub recipe is executed nine times. One ridge of the waveform indicates a period spanning from the start of the sub recipe to the end thereof.

[0153] While the cleaning process execution frequency is indicated in FIG. 13 in order to increase the understanding, the cleaning process execution frequency may not be indicated in the actual display device 218. Since the end point detection is completed prior to the maximum cycle number (ten times),t here is shown that the cleaning completion determination has been normally performed.
[0154] The minimum cycle number is a numerical value obtained by dividing the cumulative filmthickness (the numerical value indicated by the current value among the maintenance items illustrated in FIG. 6A) by the film thickness which can be removed when the sub recipe is executed once (the numerical value set as the film thickness value indicated on the sub recipe setting screen of FIG. 10).The maximum cycle number is a numerical value obtained by multiplying the minimum cycle number by a calculation constant (a value of the maximum cycle number calculation coefficient preset in FIG.9) and adding a value of the stable cycle number preset in FIG. 11 to the resultant value of the multiplication. The minimum cycle number and the maximum cycle number are automatically calculated when starting the execution of the sub recipe.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi and incorporate the teachings of Morita for supplying and purging gas from the process chamber. The one of ordinary skill in the art would have been motivated to do so to clean the process chamber by removing byproducts created during substrate processing, thereby minimizing the error in determining whether the byproducts were successfully purged from the process chamber (Morita: para [0004]  - [0005]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure. 

Peng (US Pub. 2011/0182574): teaches optimizing threshold value.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        03/10/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115